Citation Nr: 0122889	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  99-09 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for residuals of 
laryngeal cancer, including loss of voice.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active military service from August 1946 to 
January 1948, and from May 1948 to July 1949.  This matter 
comes to the Board of Veterans' Appeals (Board) from an 
August 1998 rating decision of the Department of Veterans 
Affairs (VA) Waco Regional Office (RO) which denied service 
connection for a right knee disability and cancer of the 
larynx with loss of voice, claimed secondary to radiation 
exposure and/or ingestion of malaria pills in service.  In 
March 1999, he testified at a hearing at the RO.

In connection with his current appeal, the veteran requested 
and was scheduled for a personal hearing before a Member of 
the Board at the RO.  Although he was notified of the time 
and date of the hearing by July 2001 letter sent to his last 
address of record, he failed to appear and neither furnished 
an explanation for his failure to appear nor requested a 
postponement or another hearing.  Pursuant to 38 C.F.R. § 
20.702(d) (2000), when an appellant fails to appear for a 
scheduled hearing and has not requested a postponement, the 
case will then be processed as though the request for a 
hearing had been withdrawn.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107) (West Supp. 2001)).  Also, VA has recently 
issued final regulations to implement the statutory changes.  
See Duty to Assist, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In pertinent part, these new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in law is applicable to 
all claims filed on or after the date of enactment of VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Pursuant to VCAA, VA's duty to assist the veteran includes 
obtaining relevant records in the custody of a Federal 
department or agency.  66 Fed. Reg. 45,631 (to be codified at 
38 C.F.R. § 3.159(c)(2).  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  Id.  
In addition, the claimant must fully cooperate with VA's 
reasonable efforts to obtain these records.  He or she must 
provide sufficient information, including the approximate 
time frame covered by the records, for the custodian of those 
records to conduct a search.  Id.  

The Board notes that the veteran's service medical records 
appear to be largely unavailable.  The record reveals 
substantial efforts by the RO to obtain these records, 
including at least two requests to the National Personnel 
Records Center (NPRC).  The RO has also attempted to obtain 
alternative medical records to support the veteran's claim, 
but the NPRC has unambiguously informed the RO that the 
veteran's service medical and personnel records are not on 
file and that it cannot reconstruct such records, based on 
the information provided by the veteran.  

Consequently, it appears that further requests for service 
medical records for the veteran would be fruitless.  The 
Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), wherein the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) elaborated on VA's duty to obtain a 
veteran's service medical records.  Specifically, the Federal 
Circuit stated that VA must make more than a single attempt 
to locate such records, and must inform the veteran of their 
absence, so that he may independently seek to obtain them.  
Hayre at 1331-32; see also McCormick v. Gober, 14 Vet. App. 
39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

In this case, the RO has made unsuccessful attempts to obtain 
the veteran's service medical records.  The RO, and here the 
Board, informs the veteran of VA's inability to obtain them.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, where records are unavailable, "VA has no duty to 
seek to obtain that which does not exist."  Counts v. Black, 
6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233 
(1993).  Therefore, while the Board sincerely regrets that 
the veteran's service medical records are unavailable, it 
must find that VA has no further duty to him with respect to 
obtaining them.  66 Fed. Reg. 45,631 (to be codified at 
38 C.F.R. § 3.159(c)(2).  

Regarding the post-service VA medical records, a review of 
the claims folder indicates that the RO has requested all 
relevant treatment records specifically identified by the 
veteran.  The medical evidence of record currently consists 
of reports of military separation medical examination, 
conducted in January 1948 and July 1949.  Both of these 
reports are entirely negative for notations of any pertinent 
musculoskeletal abnormality, including a right knee 
disability, or any abnormality of the larynx, including 
laryngeal cancer.  

The post-service medical record consists of VA clinical 
records dated from February 1994 to November 1997.  In 
pertinent part, these records contain diagnoses of right knee 
degenerative joint disease and laryngeal cancer.  However, 
these records contain absolutely no indication that these 
conditions are related to the veteran's military service or 
any incident therein.  In addition, the medical evidence of 
record currently contains a gap of more than 45 years between 
the veteran's separation from service and the identification 
of his currently-claimed disabilities.  The veteran is 
advised that it would be beneficial to his claims to identify 
records of treatment for a right knee disability or laryngeal 
cancer for the period from 1948 to 1994.  However, absent any 
further communication from the veteran identifying any 
additional unobtained evidence that might aid his claim or 
that might be pertinent to the bases of the denial of this 
claim, the Board finds that VA's duty to assist him in 
obtaining relevant records has been satisfied.  Id; see also 
66 Fed. Reg. 45,630 (to be codified at 38 C.F.R. 
§ 3.159(c)(1).  

Here, the Board notes that at his March 1999 hearing, the 
veteran claimed that he had been advised by unnamed medical 
professionals that his laryngeal cancer could have been 
caused by exposure to radiation in service.  He also claimed 
that he had read in an unnamed publication that his laryngeal 
cancer may be related to "pills" he took for malaria in 
service.  The Court has held that a hearing officer has a 
regulatory duty, pursuant to 38 C.F.R. § 3.103(c)(2), to 
suggest the submission of evidence that the claimant may have 
overlooked and which would be of advantage to the claimant's 
position.  Costantino v. West, 12 Vet. App. 517 (1999).  

As it does not appear that the hearing officer fulfilled this 
duty in March 1999, the Board now wishes to advise the 
veteran that, as previously noted, the record currently 
contains absolutely no medical evidence tending to suggest 
that his laryngeal cancer is related to his military service 
or any incident therein, including claimed exposure to 
radiation and/or malaria pills.  He is further advised that 
the submission or identification of such evidence would 
greatly benefit his claim.

The VA's duties under VCAA also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C. § 
5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  

A medical examination or opinion is considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent symptoms of disability; 
establishes that the veteran suffered an event, injury, or 
disease in service; and indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  Id.  

In this case, the veteran has not yet been afforded a VA 
medical opinion in connection with his claim.  While the 
record contains medical evidence showing diagnoses of right 
knee arthritis and laryngeal cancer, it does not otherwise 
contain any indication as to the etiology of those 
conditions.  Given the nature of this case, the Board 
believes that a medical examination and opinion is necessary 
in order to clarify the nature and etiology of the veteran's 
claimed disabilities, to include whether such disabilities 
are causally related to his military service, or any incident 
therein.  

Finally, the Board notes that the veteran claims that the 
dates of his military service, as verified by the service 
department, are not correct.  Of record are two DD Forms 214 
and two Separation Qualification Records.  These documents 
clearly reflect that the veteran had two periods of active 
service:  from August 1946 to January 1948, and from May 1948 
to July 1949.  See 38 C.F.R. § 3.203 (2000).  In addition, in 
July 1998, the service department verified these service 
dates.  

The veteran claims, however, that he had service prior to 
that time, although he has been inconsistent in providing the 
dates of this claimed service.  For example, on his September 
1997 application for VA benefits, he listed his dates of 
service as "1942 to 1948."  On his April 1999 substantive 
appeal, he indicated that he enlisted "sometime in the 
middle of 1945 or before."  In an October 2000 letter to his 
U.S. Senator, he claimed that he was in the Army from "late 
1944 or 45 to 1947." 

The Board wishes to advise the veteran that it is well 
settled that service department findings relative to an 
individual's service are binding on the VA for the purposes 
of establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530 (1995).  He is further advised 
that if he disagrees with the information contained in his 
service department records, his remedy, if any, must be 
pursued with the Army Board for the Correction of Military 
Records, not with VA.  See Cahall v. Brown, 7 Vet. App. 232 
(1994).  Thus, based on the evidence of record, he is advised 
that the dates of his military service, for purposes of his 
claim for VA benefits, are from August 1946 to January 1948, 
and from May 1948 to July 1949.  

In view of the foregoing, the case is remanded for the 
following:

1.  The veteran should be scheduled for 
VA medical examination for the purpose of 
obtaining an opinion as to the etiology 
of his current right knee degenerative 
arthritis and laryngeal cancer.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the medical examination.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that any right knee 
degenerative arthritis and laryngeal 
cancer is causally related to the 
veteran's military service or any 
incident therein, as opposed to some 
post-service cause.  A complete rationale 
for all opinions expressed by the 
examiner should be provided.

2.  The RO should then review the claims 
file to ensure that all development 
requested above has been completed.  In 
particular, the RO should review the 
requested medical report to ensure it is 
responsive to and in complete compliance 
with this remand.  If it is not, remedial 
action should be taken.  Stegall v. West, 
11 Vet. App. 268 (1998).

The RO should then readjudicate the claims.  If the benefits 
sought on appeal remain denied, the veteran and his 
representative should be provided a supplemental statement of 
the case and an opportunity to respond.  Thereafter, the case 
should be returned to the Board.  The veteran has the right 
to submit additional evidence and argument on the matter 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 


